Title: To George Washington from Henry Knox, 17 August 1792
From: Knox, Henry
To: Washington, George



Sir,
War department August 17th 1792

I have received a letter from General Wayne of the 10th instant of which the enclosed is a copy.
Every thing he has requested has been forwarded excepting a full supply of blankets & shoes for the old regiments and clothing for about one company of the old troops, which number is deficient as not standing the rigid inspection which has been made.
The powder he requests is a fine grained powder, which, in his opinion, will prime the musket from within, on the cartridge being rammed down and the touch hole being enlarged.
I have complied with his request, reluctantly, so far as to order forty quarter barrells—The Powder sent him has been brought from West Point and is as good as ever was made, or used—I have had every barrell proved. The grain of the Rifle Powder is sufficiently fine, but not quite so fine as General Wayne requires.
I shall set off for New York in the Morning to be absent a few days. I have the honor to be with perfect respect Your most obedt Servant

H. Knox secy of war

